—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of criminal possession of a controlled substance in the fifth degree. Defendant’s argument that the prosecutor improperly impeached the credibility of a defense witness is not preserved for our review because defendant failed to object to the prosecutor’s cross-examination of that witness (see, CPL 470.05 [2]). The argument is without merit in any event. The witness, defendant’s mother, testified on direct examination that she had given defendant the money found in. his possession at the time of his arrest. The prosecutor was entitled, on cross-examination, to explore the circumstances surrounding the gift.
Defendant argues that the prosecutor erroneously shifted the burden of proof to defendant by commenting on summation concerning defendant’s mother’s failure to provide specific details concerning the gift of money. We disagree. The prosecutor’s comment was a fair response to arguments raised *833by the defense on summation (see, People v Rivera, 158 AD2d 344, lv denied 76 NY2d 741).
The argument that defendant was deprived of a fair trial by conduct of the Trial Judge is not preserved for our review (see, People v Charleston, 56 NY2d 886, 887), and, in any event, lacks merit (cf., People v Jacobsen, 140 AD2d 938, 940). The Trial Judge acted within his discretion in limiting cross-examination of prosecution witnesses on issues affecting the credibility of those witnesses (see, People v Duncan, 46 NY2d 74, 80, rearg denied 46 NY2d 940, rearg dismissed 56 NY2d 646, cert denied 442 US 910). (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Criminal Possession Controlled Substance, 5th Degree.) Present—Denman, P. J., Law-ton, Fallon, Doerr and Balio, JJ.